Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 10/27/2021 has been entered into this application. Claims 6 and 11 are cancelled. 

Response to Arguments
Applicant’s arguments/remarks, (see pages 6-12), filed on 10/27/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant argues that the cited references Chanda et al. (2016/0069797 A1), Lange et al. (2006/0162425 A1), Krebsbach (5,993,915), Bergo et al. (2012/0077688 A1) and So et al. (2012/0242989 A1) fail to disclose limitations such as, an optical cell with porous walls having pores with a mean diameter in the range of 10 nm to 10 microns, and  the multi-pass optical path between the gold mirrors is entirely within free space, as specified and described in the specification. This argument is persuasive. Therefore, the rejections are withdrawn.


Allowable Subject Matter
Claims 1-5, 7-10 and 12-23 are allowed. 
As to claims 1 and 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious an optical cell with porous walls having pores with a mean diameter in the range of 10 nm to 10 microns and a processor that is isolated from the optical cell by a flexible conduit for controlling the laser and the active heating element and for analyzing signals from the optical detector to identify a gas in the optical cell, in combination with the rest of the limitations of the claim. Claims 2-5, 7-19 and 21-23 are allowable by virtue of their dependency. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886